Citation Nr: 1002424	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 23, 2008, for 
the assignment of a 10 percent rating for right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1974 to January 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2008 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO), that assigned an 
increased 10 percent rating for right ankle sprain, effective 
from July 23, 2008 (the date of the claim for increase).  In 
October 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  During the hearing, the Veteran submitted 
additional evidence with a waiver of RO consideration.  He 
was also afforded an additional 60-day abeyance period for 
submission of additional evidence.  No further evidence has 
been received.


FINDINGS OF FACT

1.  A July 1990 rating decision granted service connection 
for right ankle sprain, rated 0 percent, effective November 
24, 1989; the Veteran was informed of the decision, and did 
not appeal the rating assigned; an unappealed October 2006 
rating decision continued the 0 percent rating.

2.  On July 23, 2008, the Veteran filed a claim seeking an 
increased rating for his service-connected right ankle 
sprain; an October 2008 rating decision granted a 10 percent 
rating for right ankle sprain, effective July 23, 2008.

3.  In the year prior to July 23, 2008, findings/symptoms of 
right ankle sprain warranting a 10 percent rating were not 
shown.


CONCLUSION OF LAW

An effective date prior to July 23, 2008, for the assignment 
of a 10 percent rating for right ankle sprain is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.157, 3.400, 4.71a, Diagnostic Code (Code) 5271 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of  
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The matter before the Board is a "downstream" issue arising 
from the RO's October 2008 grant of an increased rating 
(challenging the effective date assigned).  An April 2009 
statement of the case provided notice on the "downstream" 
issue of an earlier effective date of award.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to respond.  
He has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings; generally, further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding (notably, he stated via 
August 2008 written correspondence that he had no additional 
evidence to submit.)  VA's duty to assist is met. 
Accordingly, the Board will address the merits of the claim.



B.	Legal Criteria, Factual Background, and Analysis

The Veteran argues that he is entitled to a 10 percent rating 
from October 2006, when the records from R. F., MD, show 
moderate limited motion for his service connected right ankle 
disability.  

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.)

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is  
against the claim, in which the case is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A July 1990 rating decision granted service connection for 
right ankle sprain, rated 0 percent, effective November 24, 
1989.  The Veteran did not appeal this decision, and it 
became final based on the evidence of record at the time.  An 
unappealed October 2006 rating decision continued the 0 
percent rating, and is final based on the evidence of record 
at the time.  It is not subject to revision in the absence of 
clear and unmistakable error (CUE) in the decision.  
38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. 
App. 296  (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  CUE in a 
prior rating decision is neither alleged, nor raised by the 
record. 

The earliest document in the claims file received after the 
October 2006 rating decision that can be construed as a 
formal claim for an increased rating for right ankle sprain 
is the Veteran's statement, received on July 23, 2008, 
requesting a re-evaluation of his right ankle sprain for an 
increased rating (he also identified 2005 to 2006 treatment 
records from R. F., MD.)  Under the governing law and 
regulations outlined above, the Board must review evidence 
dating back to July 23, 2007, to determine if within that one 
year period prior to the claim, an increase in right ankle 
sprain was factually ascertainable.  

The record does not contain any evidence for the year prior 
to July 23, 2008 showing that the Veteran's right ankle 
disability was manifested by moderate limitation of motion, 
so as to warrant a 10 percent rating (and it is not alleged 
that any such evidence is outstanding and constructively of 
record).  The increase in the rating to 10 percent was based 
was on findings on August 2008 VA examination.  Without any 
clinical evidence in the record of right ankle symptoms in 
the one year prior to July 23, 2008, it was not factually 
ascertainable that an increase in the Veteran's right ankle 
disability occurred prior to that date.

In support of his claim for an earlier effective date, the 
Veteran submitted statements as well as presented testimony 
indicating that the private records from R. F., MD, dated in 
October to December 2006 show that his right ankle warranted 
a 10 percent rating.  However, those records predate the one 
year period prior to date of the instant claim for increase 
(and were neither actually, nor constructively of record 
prior to July 2008), and are not for consideration with 
respect to the claim.

The preponderance of the evidence is against the Veteran's 
claim for an earlier effective date for his 10 percent rating 
for right ankle sprain; accordingly, the claim must be 
denied. 


ORDER

An effective date prior to July 23, 2008, for the assignment 
of a 10 percent rating for right ankle sprain is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


